DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-14, 16-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,217,626) in view of Wood et al. (US 9,249,666).
 Sweeney discloses a linear bar diffuser comprising: a grille frame A; a plurality of blades V in an arrangement within the grille frame A such that space is provided between adjacent blades V of the plurality of blades V to facilitate flow of an incoming air flow 80 therethrough (Figs. 2-3); and a blade V (any one of blades V shown in Figs. 2, 3) of the plurality of blades V including a leading edge (Figs. 3,5, 24 on the top) configured to face the incoming air flow 80 (Fig. 3), the width of the blade extending transverse to the length and between the leading edge (Figs. 3,5, 24 on the top) and a trailing edge (Figs. 3,5, 24 bottom one) of the blade (Figs. 3-4). 
The linear bar diffuser comprises an additional blade V (any one of other blades V shown in Figs. 2, 3) of the plurality of blades V including an additional leading edge configured to face the incoming air flow (Figs. 3, 5, at 24 on the top), the additional leading edge extending along an additional length (Fig. 2) of the additional blade and into an additional width (Fig. 5, between 24) of the additional blade V (Figs. 2, 3, 5), the additional width extending transverse to the .  
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,217,626) in view of Wood et al. (US 9,249,666) as applied to claims 9 and 17 as above, and further in view of Hart et al. (US 3,468,239).
 	The linear bar diffuser of Sweeney as modified by Wood et al. as above includes all that is recited in claims 11 and 25 except for wherein each blade of the plurality of blades is fixedly coupled to the opposing side walls or a wall of the grille frame.   Hart et al. teach the vanes (equivalent to claimed blades) which extend the entire length of the diffuser may be pivotally supported at their respective ends to the side walls or a wall of the grille frame 23, 24 and it is within the contemplation of the invention that such vanes be fixed vanes (Fig. 5, col. 2, line 66 to col. 3, line 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the linear bar diffuser of Sweeney to fixedly couple the each blade of the plurality of blades to the opposing side walls or a wall of the grille frame as taught by Hart et al. in order to obtain a predictable result of diffusing air at a fixed angle.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-14, 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/17/2021 with respect to claims 11 and 25 have been fully considered but they are not persuasive. On page 14 of remarks, the applicant argued that Hart teaches away from using fixed vanes. The examiner disagreed because Hart et al. clearly disclose that the vanes may be pivotally supported and it is within the contemplation of the invention that such vanes be fixed vanes, but pivotal mounting thereof is preferred (col. 2, lines 66-67, col. 2 line 72 to col. 3, line 2). It has been held that the disclosed preferred embodiments do not constitute a teaching away from nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY